Order entered November 12, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00774-CV
                               No. 05-21-00775-CV

                     IN RE ROGER ALLEN FOX, Relator

        Original Proceedings from the Criminal District Court No. 2
                           Dallas County, Texas
          Trial Court Cause Nos. F21-52968-IH & F21-52969-VH

                                     ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE